On August 15, 2000, the defendant was sentenced to a five (5) year commitment to the Department of Corrections, to run concurrently with the sentence in ADC-91-245, and consecutively with the sentence in Flathead County Cause Number DC-99-106(B).
On November 2,2000, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
Done in open Court this 2nd day of November, 2000.
DATED this 27th day of November, 2000.
The defendant was present, however, his court appointed counsel, Kelli Sather, did not appear. The state was represented by Susan Weber.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed at this time.
It is the unanimous decision of the Sentence Review Division that this hearing shall be continued, thus allowing the defendant the opportunity to proceed with counsel.
Chairman, Hon. Jeffrey H. Langton, Member, Hon. Marge Johnson and Member, Hon. David Cybulski.